Case 2:20-cv-08502-RGK-E Document 56 Filed 08/23/21 Page 1 of 14 Page ID #:709



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10    AMERICAN NATIONAL                         CASE NO.: 2:20-cv-08502 RGK (Ex)
      INSURANCE COMPANY, a Texas
11    Corporation,
                                               PROTECTIVE ORDER
12                      Plaintiff,
13          v.                                  District Judge:   Hon. R. Gary Klausner
                                                Magistrate Judge: Hon. Charles F. Eick
14    VARTAN AKOPYAN, Trustee of
      the Sogomon Akopyan Family                Action Filed: September 16, 2020
15    Irrevocable Life Insurance Trust, and     Trial Date: None Set
      DOES 1 through 10, inclusive,
16
                    Defendants.
17
18
19    1.    PURPOSES AND LIMITATIONS
20          Pursuant to the Stipulation for Entry of Protective Order filed by Plaintiff
21    American National Insurance Company and Defendant Vartan Akopyan, the Court
22    enters the following Protective Order.
23    2.    DEFINITIONS
24                2.1   Challenging Party:     a Party or Non-Party that challenges the
25    designation of information or items under this Order.
26                2.2   “CONFIDENTIAL” Information or Items: information (regardless
27    of how it is generated, stored or maintained) or tangible things that qualify for
28    protection under Federal Rule of Civil Procedure 26(c).
                                              -1-
                                       PROTECTIVE ORDER
      1954238v2                                                  Case No. 2:20-cv-08502 RGK (Ex)
Case 2:20-cv-08502-RGK-E Document 56 Filed 08/23/21 Page 2 of 14 Page ID #:710



 1                2.3   Counsel (without qualifier): Outside Counsel of Record and House
 2    Counsel (as well as their support staff).
 3                2.4   Designating Party:        a Party or Non-Party that designates
 4    information or items that it produces in disclosures or in responses to discovery as
 5    “CONFIDENTIAL.”
 6                2.5   Disclosure or Discovery Material:         all items or information,
 7    regardless of the medium or manner in which it is generated, stored, or maintained
 8    (including, among other things, testimony, transcripts, and tangible things), that are
 9    produced or generated in disclosures or responses to discovery in this matter.
10                2.6   Expert: a person with specialized knowledge or experience in a
11    matter pertinent to the litigation who has been retained by a Party or its counsel to
12    serve as an expert witness or as a consultant in this action.
13                2.7   House Counsel: attorneys who are employees of a party to this
14    action. House Counsel does not include Outside Counsel of Record or any other
15    outside counsel.
16                2.8   Non-Party:     any    natural   person,   partnership,        corporation,
17    association, or other legal entity not named as a Party to this action.
18                2.9   Outside Counsel of Record: attorneys who are not employees of a
19    party to this action but are retained to represent or advise a party to this action and
20    have appeared in this action on behalf of that party or are affiliated with a law firm
21    which has appeared on behalf of that party.
22                2.10 Party:   any party to this action, including all of its officers,
23    directors, employees, consultants, retained experts, and Outside Counsel of Record
24    (and their support staffs).
25                2.11 Producing Party: a Party or Non-Party that produces Disclosure or
26    Discovery Material in this action.
27                2.12 Professional Vendors: persons or entities that provide litigation
28    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                -2-
                                         PROTECTIVE ORDER
      1954238v2                                                       Case No. 2:20-cv-08502 RGK (Ex)
Case 2:20-cv-08502-RGK-E Document 56 Filed 08/23/21 Page 3 of 14 Page ID #:711



 1    demonstrations, and organizing, storing, or retrieving data in any form or medium)
 2    and their employees and subcontractors.
 3                2.13 Protected Material: any Disclosure or Discovery Material that is
 4    designated as “CONFIDENTIAL.”
 5                2.14 Receiving Party: a Party that receives Disclosure or Discovery
 6    Material from a Producing Party.
 7    3.    SCOPE
 8          The protections conferred by this Stipulation and Order cover not only
 9    Protected Material (as defined above), but also (1) any information copied or
10    extracted from Protected Material; (2) all copies, excerpts, summaries, or
11    compilations of Protected Material; and (3) any testimony, conversations, or
12    presentations by Parties or their Counsel that might reveal Protected Material.
13    However, the protections conferred by this Stipulation and Order do not cover the
14    following information: (a) any information that is in the public domain at the time
15    of disclosure to a Receiving Party or becomes part of the public domain after its
16    disclosure to a Receiving Party as a result of publication not involving a violation of
17    this Order, including becoming part of the public record through trial or otherwise;
18    and (b) any information known to the Receiving Party prior to the disclosure or
19    obtained by the Receiving Party after the disclosure from a source who obtained the
20    information lawfully and under no obligation of confidentiality to the Designating
21    Party. Any use of Protected Material at trial shall be governed by a separate
22    agreement or order.
23    4.    DURATION
24          Even after final disposition of this litigation, the confidentiality obligations
25    imposed by this Order shall remain in effect until a Designating Party agrees
26    otherwise in writing or a court order otherwise directs. Final disposition shall be
27    deemed to be the later of (1) dismissal of all claims and defenses in this action, with
28    or without prejudice; and (2) final judgment herein after the completion and
                                                -3-
                                         PROTECTIVE ORDER
      1954238v2                                                   Case No. 2:20-cv-08502 RGK (Ex)
Case 2:20-cv-08502-RGK-E Document 56 Filed 08/23/21 Page 4 of 14 Page ID #:712



 1    exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
 2    including the time limits for filing any motions or applications for extension of time
 3    pursuant to applicable law.
 4    5.    DESIGNATING PROTECTED MATERIAL
 5                5.1   Exercise of Restraint and Care in Designating Material for
 6    Protection. Each Party or Non-Party that designates information or items for
 7    protection under this Order must take care to limit any such designation to specific
 8    material that qualifies under the appropriate standards. The Designating Party must
 9    designate for protection only those parts of material, documents, items, or oral or
10    written communications that qualify – so that other portions of the material,
11    documents, items, or communications for which protection is not warranted are not
12    swept unjustifiably within the ambit of this Order.
13          Mass, indiscriminate, or routinized designations are prohibited. Designations
14    that are shown to be clearly unjustified or that have been made for an improper
15    purpose (e.g., to unnecessarily encumber or retard the case development process or
16    to impose unnecessary expenses and burdens on other parties) expose the
17    Designating Party to sanctions.
18          If it comes to a Designating Party’s attention that information or items that it
19    designated for protection do not qualify for protection, that Designating Party must
20    promptly notify all other Parties that it is withdrawing the mistaken designation.
21                5.2   Manner and Timing of Designations. Except as otherwise provided
22    in this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
23    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
24    under this Order must be clearly so designated before the material is disclosed or
25    produced.
26          Designation in conformity with this Order requires:
27                      (a)   for information in documentary form (e.g., paper or
28    electronic documents, but excluding transcripts of depositions or other pretrial or
                                               -4-
                                        PROTECTIVE ORDER
      1954238v2                                                   Case No. 2:20-cv-08502 RGK (Ex)
Case 2:20-cv-08502-RGK-E Document 56 Filed 08/23/21 Page 5 of 14 Page ID #:713



 1    trial proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to
 2    each page that contains protected material. If only a portion or portions of the
 3    material on a page qualifies for protection, the Producing Party also must clearly
 4    identify the protected portion(s) (e.g., by making appropriate markings in the
 5    margins).
 6                      (b)   A Party or Non-Party that makes original documents or
 7    materials available for inspection need not designate them for protection until after
 8    the inspecting Party has indicated which material it would like copied and
 9    produced. During the inspection and before the designation, all of the material made
10    available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting
11    Party has identified the documents it wants copied and produced, the Producing
12    Party must determine which documents, or portions thereof, qualify for protection
13    under this Order. Then, before producing the specified documents, the Producing
14    Party must affix the “CONFIDENTIAL” legend to each page that contains
15    Protected Material. If only a portion or portions of the material on a page qualifies
16    for protection, the Producing Party also must clearly identify the protected
17    portion(s) (e.g., by making appropriate markings in the margins).
18                      (c)   for testimony given in deposition or in other pretrial or trial
19    proceedings, that the Designating Party identify on the record, before the close of
20    the deposition, hearing, or other proceeding, all protected testimony.
21                      (d)   for information produced in some form other than
22    documentary and for any other tangible items, that the Producing Party affix in a
23    prominent place on the exterior of the container or containers in which the
24    information or item is stored the legend “CONFIDENTIAL.” If only a portion or
25    portions of the information or item warrant protection, the Producing Party, to the
26    extent practicable, shall identify the protected portion(s).
27                5.3   Inadvertent Failures to Designate.           If timely corrected, an
28    inadvertent failure to designate qualified information or items does not, standing
                                                -5-
                                         PROTECTIVE ORDER
      1954238v2                                                      Case No. 2:20-cv-08502 RGK (Ex)
Case 2:20-cv-08502-RGK-E Document 56 Filed 08/23/21 Page 6 of 14 Page ID #:714



 1    alone, waive the Designating Party’s right to secure protection under this Order for
 2    such material. Upon timely correction of a designation, the Receiving Party must
 3    make reasonable efforts to assure that the material is treated in accordance with the
 4    provisions of this Order.
 5    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 6                6.1   Timing of Challenges. Any Party or Non-Party may challenge a
 7    designation of confidentiality at any time. Unless a prompt challenge to a
 8    Designating Party’s confidentiality designation is necessary to avoid foreseeable,
 9    substantial unfairness, unnecessary economic burdens, or a significant disruption or
10    delay of the litigation, a Party does not waive its right to challenge a confidentiality
11    designation by electing not to mount a challenge promptly after the original
12    designation is disclosed.
13                6.2   Meet and Confer. The Challenging Party shall initiate the dispute
14    resolution process by providing written notice of each designation it is challenging
15    and describing the basis for each challenge. To avoid ambiguity as to whether a
16    challenge has been made, the written notice must recite that the challenge to
17    confidentiality is being made in accordance with this specific paragraph of the
18    Protective Order. The parties shall attempt to resolve each challenge in good faith
19    and must begin the process by conferring directly (in voice to voice dialogue; other
20    forms of communication are not sufficient) within 14 days of the date of service of
21    notice. In conferring, the Challenging Party must explain the basis for its belief that
22    the confidentiality designation was not proper and must give the Designating Party
23    an opportunity to review the designated material, to reconsider the circumstances,
24    and, if no change in designation is offered, to explain the basis for the chosen
25    designation. A Challenging Party may proceed to the next stage of the challenge
26    process only if it has engaged in this meet and confer process first or establishes
27    that the Designating Party is unwilling to participate in the meet and confer process
28    in a timely manner.
                                               -6-
                                        PROTECTIVE ORDER
      1954238v2                                                    Case No. 2:20-cv-08502 RGK (Ex)
Case 2:20-cv-08502-RGK-E Document 56 Filed 08/23/21 Page 7 of 14 Page ID #:715



 1                6.3   Judicial Intervention.   If the Parties cannot resolve a challenge
 2    without court intervention, the Designating Party shall file and serve a motion to
 3    retain confidentiality within 21 days of the initial notice of challenge or within 14
 4    days of the parties agreeing that the meet and confer process will not resolve their
 5    dispute, whichever is earlier. Each such motion must be accompanied by a
 6    competent declaration affirming that the movant has complied with the meet and
 7    confer requirements imposed in the preceding paragraph. Failure by the Designating
 8    Party to make such a motion including the required declaration within 21 days (or
 9    14 days, if applicable) shall automatically waive the confidentiality designation for
10    each challenged designation. In addition, the Challenging Party may file a motion
11    challenging a confidentiality designation at any time if there is good cause for doing
12    so, including a challenge to the designation of a deposition transcript or any
13    portions thereof. Any motion brought pursuant to this provision must be
14    accompanied by a competent declaration affirming that the movant has complied
15    with the meet and confer requirements imposed by the preceding paragraph.
16          The burden of persuasion in any such challenge proceeding shall be on the
17    Designating Party. Frivolous challenges, and those made for an improper purpose
18    (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
19    expose the Challenging Party to sanctions. Unless the Designating Party has waived
20    the confidentiality designation by failing to file a motion to retain confidentiality as
21    described above, all parties shall continue to afford the material in question the
22    level of protection to which it is entitled under the Producing Party’s designation
23    until the court rules on the challenge.
24    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
25                7.1   Basic Principles. A Receiving Party may use Protected Material
26    that is disclosed or produced by another Party or by a Non-Party in connection with
27    this case only for prosecuting, defending, or attempting to settle this litigation. Such
28    Protected Material may be disclosed only to the categories of persons and under the
                                                -7-
                                         PROTECTIVE ORDER
      1954238v2                                                    Case No. 2:20-cv-08502 RGK (Ex)
Case 2:20-cv-08502-RGK-E Document 56 Filed 08/23/21 Page 8 of 14 Page ID #:716



 1    conditions described in this Order. When the litigation has been terminated, a
 2    Receiving Party must comply with the provisions of section 13 below (FINAL
 3    DISPOSITION).
 4          Protected Material must be stored and maintained by a Receiving Party at a
 5    location and in a secure manner that ensures that access is limited to the persons
 6    authorized under this Order.
 7                7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
 8    otherwise ordered by the court or permitted in writing by the Designating Party, a
 9    Receiving      Party    may    disclose   any   information      or    item     designated
10    “CONFIDENTIAL” only to:
11                      (a)   the Receiving Party’s Outside Counsel of Record in this
12    action, as well as employees of said Outside Counsel of Record to whom it is
13    reasonably necessary to disclose the information for this litigation and who have
14    signed the “Acknowledgment and Agreement to Be Bound” that is attached hereto
15    as Exhibit A;
16                      (b)   the officers, directors, and employees (including House
17    Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
18    litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
19    (Exhibit A);
20                      (c)   Experts (as defined in this Order) of the Receiving Party to
21    whom disclosure is reasonably necessary for this litigation and who have signed the
22    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23                      (d)   the court and its personnel;
24                      (e)   court reporters and their staff, professional jury or trial
25    consultants, mock jurors, and Professional Vendors to whom disclosure is
26    reasonably necessary for this litigation and who have signed the “Acknowledgment
27    and Agreement to Be Bound” (Exhibit A);
28    ///
                                                -8-
                                         PROTECTIVE ORDER
      1954238v2                                                     Case No. 2:20-cv-08502 RGK (Ex)
Case 2:20-cv-08502-RGK-E Document 56 Filed 08/23/21 Page 9 of 14 Page ID #:717



 1                    (f)   during their depositions, witnesses in the action to whom
 2    disclosure is reasonably necessary and who have signed the “Acknowledgment and
 3    Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
 4    Party or ordered by the court. Pages of transcribed deposition testimony or exhibits
 5    to depositions that reveal Protected Material must be separately bound by the court
 6    reporter and may not be disclosed to anyone except as permitted under this
 7    Stipulated Protective Order.
 8                    (g)   the author or recipient of a document containing the
 9    information or a custodian or other person who otherwise possessed or knew the
10    information.
11    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
12          IN OTHER LITIGATION
13          If a Party is served with a subpoena or a court order issued in other litigation
14    that compels disclosure of any information or items designated in this action as
15    “CONFIDENTIAL,” that Party must:
16                    (a)   promptly notify in writing the Designating Party. Such
17    notification shall include a copy of the subpoena or court order;
18                    (b)   promptly notify in writing the party who caused the subpoena
19    or order to issue in the other litigation that some or all of the material covered by
20    the subpoena or order is subject to this Protective Order. Such notification shall
21    include a copy of this Stipulated Protective Order; and
22                    (c)   cooperate with respect to all reasonable procedures sought to
23    be pursued by the Designating Party whose Protected Material may be affected.
24          If the Designating Party timely seeks a protective order, the Party served with
25    the subpoena or court order shall not produce any information designated in this
26    action as “CONFIDENTIAL” before a determination by the court from which the
27    subpoena or order issued, unless the Party has obtained the Designating Party’s
28    permission. The Designating Party shall bear the burden and expense of seeking
                                               -9-
                                        PROTECTIVE ORDER
      1954238v2                                                  Case No. 2:20-cv-08502 RGK (Ex)
Case 2:20-cv-08502-RGK-E Document 56 Filed 08/23/21 Page 10 of 14 Page ID #:718



  1   protection in that court of its confidential material – and nothing in these provisions
  2   should be construed as authorizing or encouraging a Receiving Party in this action
  3   to disobey a lawful directive from another court.
  4   9.     A     NON-PARTY’S        PROTECTED         MATERIAL       SOUGHT          TO     BE
  5          PRODUCED IN THIS LITIGATION
  6                   (a)    The terms of this Order are applicable to information
  7   produced by a Non-Party in this action and designated as “CONFIDENTIAL.”
  8   Such information produced by Non-Parties in connection with this litigation is
  9   protected by the remedies and relief provided by this Order. Nothing in these
10    provisions should be construed as prohibiting a Non-Party from seeking additional
11    protections.
12                    (b)    In the event that a Party is required, by a valid discovery
13    request, to produce a Non-Party’s confidential information in its possession, and the
14    Party is subject to an agreement with the Non-Party not to produce the Non-Party’s
15    confidential information, then the Party shall:
16                           (1)     promptly notify in writing the Requesting Party and
17    the Non-Party that some or all of the information requested is subject to a
18    confidentiality agreement with a Non-Party;
19                           (2)     promptly provide the Non-Party with a copy of the
20    Stipulated Protective Order in this litigation, the relevant discovery request(s), and a
21    reasonably specific description of the information requested; and
22                           (3)     make   the   information    requested      available      for
23    inspection by the Non-Party.
24                    (c)    If the Non-Party fails to object or seek a protective order
25    from this court within 14 days of receiving the notice and accompanying
26    information, the Receiving Party may produce the Non-Party’s confidential
27    information responsive to the discovery request. If the Non-Party timely seeks a
28    protective order, the Receiving Party shall not produce any information in its
                                               -10-
                                         PROTECTIVE ORDER
       1954238v2                                                   Case No. 2:20-cv-08502 RGK (Ex)
Case 2:20-cv-08502-RGK-E Document 56 Filed 08/23/21 Page 11 of 14 Page ID #:719



  1   possession or control that is subject to the confidentiality agreement with the Non-
  2   Party before a determination by the court. Absent a court order to the contrary, the
  3   Non-Party shall bear the burden and expense of seeking protection in this court of
  4   its Protected Material.
  5   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  6          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  7   Protected Material to any person or in any circumstance not authorized under this
  8   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  9   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
10    to retrieve all unauthorized copies of the Protected Material, (c) inform the person
11    or persons to whom unauthorized disclosures were made of all the terms of this
12    Order, and (d) request such person or persons to execute the “Acknowledgment and
13    Agreement to Be Bound” that is attached hereto as Exhibit A.
14    11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
15           PROTECTED MATERIAL
16                 11.1 Obligations of Counsel. When a Producing Party gives notice to
17    Receiving Parties that certain inadvertently produced material is subject to a claim
18    of privilege or other protection, the obligations of the Receiving Parties are those
19    set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
20                 11.2 Federal Rule of Evidence 502. Pursuant to Federal Rule of
21    Evidence 502(d), the inadvertent production of a privileged or work product
22    protected Disclosure or Discovery Material is not a waiver in the pending case or in
23    any other federal or state proceeding.
24    12.    MISCELLANEOUS
25                 12.1 Right to Further Relief. Nothing in this Order abridges the right of
26    any person to seek its modification by the court in the future.
27                 12.2 Right to Assert Other Objections. By stipulating to the entry of this
28    Protective Order no Party waives any right it otherwise would have to object to
                                                -11-
                                          PROTECTIVE ORDER
       1954238v2                                                   Case No. 2:20-cv-08502 RGK (Ex)
Case 2:20-cv-08502-RGK-E Document 56 Filed 08/23/21 Page 12 of 14 Page ID #:720



  1   disclosing or producing any information or item on any ground not addressed in this
  2   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  3   ground to use in evidence of any of the material covered by this Protective Order.
  4                12.3 Filing Protected Material. Without written permission from the
  5   Designating Party or a court order secured after appropriate notice to all interested
  6   persons, a Party may not file in the public record in this action any Protected
  7   Material. A Party that seeks to file under seal any Protected Material must comply
  8   with Civil Local Rule 79-5 and this Court’s Standing Order. Protected Material may
  9   only be filed under seal pursuant to a court order authorizing the sealing of the
10    specific Protected Material at issue. If a Receiving Party's request to file Protected
11    Material under seal pursuant to Civil Local Rule 79-5 is denied by the court, then
12    the Receiving Party may file the information in the public record unless otherwise
13    instructed by the court or prohibited by this Order.
14    13.    FINAL DISPOSITION
15           Within 60 days after the final disposition of this action, as defined in
16    paragraph 4, each Receiving Party must return all Protected Material to the
17    Producing Party or destroy such material. As used in this subdivision, “all Protected
18    Material” includes all copies, abstracts, compilations, summaries, and any other
19    format reproducing or capturing any of the Protected Material. Whether the
20    Protected Material is returned or destroyed, the Receiving Party must submit a
21    written certification to the Producing Party (and, if not the same person or entity, to
22    the Designating Party) by the 60 day deadline that (1) identifies (by category, where
23    appropriate) all the Protected Material that was returned or destroyed and (2)
24    affirms that the Receiving Party has not retained any copies, abstracts,
25    compilations, summaries or any other format reproducing or capturing any of the
26    Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
27    archival copy of all pleadings, motion papers, trial, deposition, and hearing
28    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                                              -12-
                                        PROTECTIVE ORDER
       1954238v2                                                  Case No. 2:20-cv-08502 RGK (Ex)
Case 2:20-cv-08502-RGK-E Document 56 Filed 08/23/21 Page 13 of 14 Page ID #:721



  1   reports, attorney work product, and consultant and expert work product, even if
  2   such materials contain Protected Material. Any such archival copies that contain or
  3   constitute Protected Material remain subject to this Protective Order as set forth in
  4   Section 4 (DURATION).
  5   IT IS SO ORDERED.
  6   Dated: 8/23/2021                            /s/ CHARLES F. EICK
  7                                              HON. CHARLES F. EICK
                                                 United States Magistrate Judge
  8
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -13-
                                       PROTECTIVE ORDER
       1954238v2                                                Case No. 2:20-cv-08502 RGK (Ex)
Case 2:20-cv-08502-RGK-E Document 56 Filed 08/23/21 Page 14 of 14 Page ID #:722



  1                                        EXHIBIT A
  2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3          I, _____________________________ [print or type full name], of
  4   _________________ [print or type full address], declare under penalty of perjury
  5   that I have read in its entirety and understand the Stipulated Protective Order that
  6   was issued by the United States District Court for the Central District of California
  7   on [date] in the case of American National Insurance Company v. Akopyan, Case
  8   No. 2:20-cv-08502 RGK (Ex). I agree to comply with and to be bound by all the
  9   terms of this Stipulated Protective Order and I understand and acknowledge that
10    failure to so comply could expose me to sanctions and punishment in the nature of
11    contempt. I solemnly promise that I will not disclose in any manner any information
12    or item that is subject to this Stipulated Protective Order to any person or entity
13    except in strict compliance with the provisions of this Order.
14           I further agree to submit to the jurisdiction of the United States District Court
15    for the Central District of California for the purpose of enforcing the terms of this
16    Stipulated Protective Order, even if such enforcement proceedings occur after
17    termination of this action.
18           I hereby appoint __________________________ [print or type full name] of
19    _______________________________________ [print or type full address and
20    telephone number] as my California agent for service of process in connection with
21    this action or any proceedings related to enforcement of this Stipulated Protective
22    Order.
23    Date: ______________________________________
24    City and State where sworn and signed: _________________________________
25
26    Printed name: _______________________________
27
28    Signature: __________________________________
                                               -14-
                                         PROTECTIVE ORDER
       1954238v2                                                   Case No. 2:20-cv-08502 RGK (Ex)
